Citation Nr: 0033918	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  90-42 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claims of service connection for an organic 
disability, including sarcoma of the back of the mouth as a 
result of exposure to herbicides (Agent Orange).  

3.  Entitlement to service connection for a claimed kidney 
disorder.  

4.  Entitlement to service connection for claimed peptic 
ulcer disease, to include as secondary to PTSD.  

5. Entitlement to service connection for claimed sinusitis.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the RO (then in 
San Francisco, California) in June 1988.  

The veteran testified at a hearing held in the RO by a 
Hearing Officer in March 1989.  

The veteran was afforded a hearing at the RO before two 
Members of the Board in August 1990.  

The case was initially remanded by the Board to the RO for 
additional development of the record in July 1991.  

In a July 1992 rating action, the RO assigned a 100 percent 
rating for the service-connected PTSD, effective on March 21, 
1988.  Service connection was also granted for 
psychophysiologic gastroenteritis and for headaches as due to 
the service-connected PTSD.  

The veteran was afforded a hearing at the RO before another 
Member of the Board in March 1993.  

The case was again remanded by the Board to the RO for 
additional development of the record in April 1994.  

Then, in an August 1995 rating action, the RO granted service 
connection for hypertension as secondary to the service-
connected PTSD.  

In a June 1996 rating action, the RO granted service 
connection for tinnitus; residual shell fragment wounds of 
the head, right shoulder and both legs; left ear hearing 
loss; a perforation of the tympanic membrane; blurred vision; 
and alcoholic liver disease.  

The Board now finds that the issues remaining on appeal are 
as stated on the first page of this document.  

In September 1996, the veteran raised the issue of service 
connection for a chronic ulcer in the left palate of his 
mouth.  As such, this matter is referred back to the RO for 
action deemed appropriate, consistent with the directives of 
the Remand portion of this decision.  

(The claims of service connection also will be addressed in 
the Remand portion of this document.)  



FINDINGS OF FACT

1.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a skin 
disorder, and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim, has 
been presented since the RO decision of June 1982.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for organic 
disability, now as sarcoma of the back of the mouth, as a 
result of exposure to herbicides (Agent Orange), and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim, has been presented 
since the RO decision of July 1981.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claims of service connection for a 
skin disorder and an organic disability, to include sarcoma 
of the back of the mouth, as a result of exposure to 
herbicides (Agent Orange).  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1981, the RO denied the veteran's claim of service 
connection for an organic disability attributable to Agent 
Orange exposure.  The veteran appealed the decision and the 
Board remanded the case in August 1983.  While the case was 
in remand status, the veteran submitted a statement 
indicating that he no longer wished to pursue the claim for 
disability resulting from exposure to Agent Orange.  As such, 
the July 1981 RO decision is final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2000).  

In June 1982, the RO last denied the veteran's claim of 
service connection for a skin disorder (then noted to be 
folliculitis and pseudo acanthosis nigricans).  The veteran 
was informed of that decision by way of an September 1982 
letter, but did not appeal.  That decision is final and the 
claims will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter Court) summarized the 
analysis in determining whether evidence is new and material 
in Evans v. Brown, 9 Vet. App. 273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of any factual statements added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the July 1981 RO decision 
regarding the claim of service connection for organic 
disability as a result of exposure to herbicides, and  since 
the June 1982 RO decision regarding a skin disorder, includes 
statements from the veteran indicating that he has suffered 
from recurrent skin rashes and has a lesion or an ulcer on 
the left palate in his mouth related to exposure to Agent 
Orange.  

In addition to these statements, the new evidence also 
includes medical records, submitted in January 1998 that show 
that the veteran received treatment for transient rashes (in 
October 1981), recurrent rashes (in December 1981), and an 
oral lesion or ulcer on his palate (in April and May 1991).  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  The credibility of the 
testimony of the veteran must be presumed for purposes of 
determining whether the claim is reopened.  See Justus, Id.  

Thus, the Board finds that the new evidence is relevant to 
each of the veteran's claims and is instrumental in ensuring 
a complete evidentiary record for evaluation of these claims.  
See Hodge, supra.  

In other words, the new evidence submitted is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claims 
of service connection for a skin disorder and for other 
reported organic disability as a result of exposure to 
herbicides (Agent Orange) are reopened.  



ORDER

As new and material evidence has been received to reopen the 
claims of service connection for a skin disorder and for 
other organic disability as a result of exposure to 
herbicides (Agent Orange), the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

The Board notes that, since the veteran has submitted new and 
material evidence to reopen the claims of service connection 
for a skin disorder and for organic disability, including 
sarcoma of the back of the mouth, as a result of exposure to 
herbicides (Agent Orange), he must  present evidence to 
support these claims as well as his claims of service 
connection for a reported kidney disorder, peptic ulcer 
disease and  sinusitis.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Thus, all of the claims for service connection must be 
remanded to provide the veteran with notice of the required 
information and evidence necessary to support his claims, to 
afford the veteran the duty to assist in obtaining any 
available records and, if appropriate, to afford the veteran 
a medical examination when such is necessary to make a 
decision on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Therefore, on remand, the RO should assist the veteran in 
developing his claims, and then determine whether the veteran 
is entitled to a VA examination prior to readjudicating his 
claims and applying the latest version of the law as 
discussed in 38 U.S.C.A. § 5107.  See Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000: 114 Stat. 2096).  

As noted in the Introduction, the veteran has asserted a that 
his oral lesion or ulcer due to service, but this issue has 
not been addressed by the RO on a direct basis.  On Remand, 
the RO will have to address this as well as the veteran's 
reopened claim for service connection for organic disability, 
claimed as sarcoma of the back of the mouth, as a result of 
exposure to herbicides (Agent Orange).  

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims of 
service connection for a skin disorder; 
other organic disability, including 
sarcoma of the back of the mouth, as a 
result of exposure to herbicides (Agent 
Orange); a kidney disorder; peptic ulcer 
disease; and sinusitis.  The veteran 
should also be requested to submit the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, who have 
rendered him medical attention for 
symptoms of each of these conditions.  
When the veteran responds, and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should also review 
the Veterans Claims Assistance Act of 
2000 to determine whether the veteran is 
entitled to a VA  examinations prior to 
readjudicating his claims for service 
connection.  If any examination is 
warranted, it should be provided.  Upon 
completion of the development requested 
by the Board and any other development 
deemed appropriate by the RO, the RO 
should review the veteran's claims on the 
basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  Then, if any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.    

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claims as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



